DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive.
Regarding the arguments towards claim 1: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘convert the sensor data in the biomechanical data structure to a stimulus data structure’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes claim 1 merely recites ‘generating a stimulus data structure in response to the biomechanical data structure’. Regardless per Paragraph 0045 of Lanfermann: ‘0045: ‘Moreover, the CPU connected with the mirror display device detects said discrepancy and creates feedback information, which consist of a dotted line 17’ thus clearly showing a “converting” of some sorts as ‘biomechanical data structure’ data is being used to create a ‘stimulus data structure’.
	Response to Amendment	
Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 20 is objected to because of the following informalities:  
-‘the biomechanical variables’ should read ‘the plurality of biomechanical variables’
-‘the participant’ should read ‘a participant’
-‘wherein the relative positions’ should read ‘wherein relative positions’
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20 recites the limitation "the user’s position" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanfermann et al. (US 2010/0022351).
Regarding claim 1, Lanfermann teaches an augmented neuromuscular training system for providing real-time feedback to a participant performing exercises (Abstract), the training system comprising:
a biomechanical acquisition system comprising at least two sensors (Figure 1; shows multiple elements 14; Paragraph 0042: ‘The patient carries position sensors 14.’) for tracking movement of a participant (Paragraph 0028) and generating a biomechanical data structure based on data obtained from the at least two sensors including position data indicative of the movement of the participant (Paragraphs 0028 and 0042);
a motion analysis and feedback system in communication with the biomechanical acquisition system (Paragraph 0030), the motion analysis and feedback system including a controller (Paragraph 0012) configured to receive the biomechanical data structure from the biomechanical acquisition system (Paragraph 0030), the controller including an exercise processing sequence for generating a stimulus data structure in response to the biomechanical data structure (Paragraphs 0030 and 0045: ‘Moreover, the CPU connected with the mirror 
a user interface in communication with the motion analysis and feedback system and including a display visible to the participant (Figure 1, element 11), the display presenting a goal reference and a graphical stimulus having a boundary that is defined by a plurality of stimulus coordinate points (Figure 1, elements 14, 15, and 17: the mirror 11 acquires several coordinate points 14, and generates a goal reference 17); and
wherein the plurality of stimulus coordinate points are defined by the stimulus data structure (Paragraph 0033).
Regarding claim 8, Lanfermann teaches a training system wherein the biomechanical acquisition system includes a plurality of markers configured to be worn by the participant (Figure 1, element 14), an image acquisition device configured to track relative positions of the plurality of markers (Paragraphs 0023-0028), and wherein the controller is in communication with the image acquisition device for generating the biomechanical data structure (Paragraph 0030).
Regarding claim 11, Lanfermann teaches a motion analysis and feedback system in communication with a biomechanical acquisition system (Abstract), the motion analysis and feedback system comprising:
a controller configured to receive a biomechanical data structure including sensor data (Paragraph 0042) from a biomechanical acquisition system (Paragraph 0030), the controller including an exercise processing sequence configured to convert the sensor data in the biomechanical data structure to a stimulus data structure (Paragraphs 0033 and 0045: ‘Moreover, the CPU connected with the mirror display device detects said discrepancy and creates feedback information, which consist of a dotted line 17’), and for defining a plurality of stimulus coordinate points based on the stimulus data structure (Paragraphs 0033 and 0045: 
a user interface in communication with the controller (Paragraph 0030), the user interface including a display visible to the participant (Figure 1, element 11), the display presenting a goal reference and a graphical stimulus having a boundary that is defined by the plurality of stimulus coordinate points (Figure 1, elements 15 and 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lanfermann et al. (US 2010/0022351) in view of Dooley et al. (US 2011/0270135).
Regarding claims 9-10 and 18-19, Lanfermann teaches a motion analysis and feedback system that trains the user in a specific exercise, but fails to specify whether the system includes a series of exercise sequences that can be selected from the display by the user. 
Dooley teaches a motion analysis and feedback system (Abstract) for training the user performing an exercise (Paragraph 0092), wherein the controller includes a plurality of different exercise processing sequences for generating respective stimulus data structures in response to different exercises performed by the participant and includes an operator interface in communication with the controller, the operator interface including the display including the graphical stimulus and an operator input for selecting one of the different exercises (Paragraph 0091).
.
Allowable Subject Matter
Claim 20 (and subsequently claims 21-22) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2 (and subsequently claims 3-7) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 (and subsequently claims 13-17) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791